DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 11/24/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
Claims 1, 13, and 19 are allowable over prior art; however, claims are not in condition of allowance because of objections and 112 rejections. Examiner attempted to reach applicant's representative Mr. Peter Mei and left voice message regarding possible examiner’s amendments to expedite the compact prosecution, but no response was received. Therefore, examiner maintains the rejections.

Response to Arguments
The arguments/remarks filed by the applicant on 11/24/2021 have been fully considered and are responded in the following.

Applicant's amendments to claims have overcome 101 claim rejections previously set forth in the Non-Final Office Action mailed 8/24/2021. All previous 101 claim rejections have been withdrawn. 

Applicant’s arguments, ‘the cited references, singly or in combination, do not recite the claim limitations of "mounting a secure container at a mount point on a local file system of the local computing environment to facilitate referencing the secure container..." as Madisetti does not disclose mounting a secure container at a mount point on a local file system to facilitate referencing the secure container, the proposed modification/combination of the cited references changes the principle of operation for references, the proposed modification/combination of the cited references renders the references unfit for their intended use, and Madisetti teaches away from mounting a secure container at a mount point of a local file system’, see p. 7, ¶3 - p. 9, ¶4, filed 11/24/2021, with respect to the amended claims overcoming the cited prior art references of the rejection of claims 1, 13, and 19 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant's amendments necessitate the new ground(s) of objections and rejections. Please refer to “Claim Objections” and "Claim Rejections - 35 USC § 112" section below for detail analysis and examiner’s suggestions to overcome the objections and rejections.

Claim Objections
Claims 1, 13, and 19 are objected to because of the following informalities:
Claims 1, 13 and 19: last two limitation “identify a data movement operation request…” and “deny the data movement operation request…” need to change to “identifying…” and “denying…” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 13, and 19 recite the limitation “storing a local instance of the secure content object in the secure container mounted on the local file system of the local computing environment…” without clearly pointing out how this local instance of the secure content is obtained. Examiner suggests to add “wherein the local instance of the secure content object is downloaded from the content management system” from claim 10 to clearly establish the relationship between “a secure content object at a content management system” and “a local instance of the secure content object in the secure container mounted on the local file system of the local computing environment”. Optionally, it is recommended to add “wherein one or more changes to the local instance of the secure content object are synchronized with the secure content object maintained at the content management system” from claim 11 to claims 1, 13, and 19 for completeness.

Claim 3 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 and 15 recite “wherein the secure container has a mount point in a local file system of the local computing environment”. These claims do not further limit the subject matter of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome 112 claim rejections and claim objections set forth in this office action.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 11/24/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493